Exhibit MANUFACTURING SERVICES AGREEMENT between JABIL CIRCUIT, INC. and Location Based Technologies Inc. 1 INDEX 1 Definitions 3 2 List of Schedules. 6 3 Build Schedule Forecasts. 6 4 Manufacturing Services 7 5 Warranty & Remedy. 8 6 Limitation of Damages 9 7 Delivery, Risk of Loss and Payment Terms. 9 8 Import and Export. 10 9 Design or Repair Services; US Government Contracts. 10 10 Change Orders, Rescheduling and Cancellation. 10 11 Term. 13 12 Termination. 13 13 Confidentiality. 14 14 Intellectual Property Rights; Assignment. 14 15 Manufacturing Rights. 15 16 Company Warranty and Indemnification. 15 17 Relationship of Parties. 15 18 Insurance. 15 19 Publicity 15 20 Force Majeure. 16 21 Miscellaneous. 16 SCHEDULES: 19 22 SCHEDULE 1 - STATEMENT OF WORK 19 23 SCHEDULE 2 – CURRENCY POLICY 20 24 SCHEDULE 3 - MANUFACTURING SERVICES LETTER AGREEMENT (if applicable) 23 2 MANUFACTURING SERVICES AGREEMENT This Manufacturing Agreement (“Agreement”) is entered into by and between Jabil Circuit, Inc., a Delaware corporation (“Jabil”), having offices at 10560 Dr.
